

114 SCON 44 : Recognizing the sunflower as the flower for military caregivers.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC114th CONGRESS2d SessionS. CON. RES. 44IN THE HOUSE OF REPRESENTATIVESJuly 12, 2016Referred to the Committee on Armed ServicesCONCURRENT RESOLUTIONRecognizing the sunflower as the flower for military caregivers.
	
 Whereas military caregivers are nameless, courageous, giving individuals whose determination and sacrifices are rarely acknowledged and little-known outside of the military community;
 Whereas a military caregiver provides support and medical care to a member of the uniformed services or veteran who suffers from a physical, mental, or emotional wound or injury;
 Whereas military caregivers can include a father, mother, spouse, sibling, family member, loved one, or close friend of an injured member of the uniformed services or veteran;
 Whereas since the first armed conflict of the United States, injured veterans have been cared for by family members and loved ones after returning home from combat;
 Whereas since the Revolutionary War, military caregivers in the United States have tended to injured veterans as the veterans have recovered from seen and unseen wounds from combat operations;
 Whereas military caregivers have shown time and time again, regardless of the conflict, that caring for those who return home is a part of the character of the United States;
 Whereas many of the members of the uniformed services and veterans who served in Operation Enduring Freedom or Operation Iraqi Freedom—
 (1)suffered wounds or injuries; and (2)require assistance from a caregiver to complete either activities of daily living such as bathing, dressing, and feeding, or instrumental activities such as transportation, meal preparation, and health management;
 Whereas according to a study of military caregivers conducted by the RAND Corporation, more than 1,000,000 individuals serve as caregivers to veterans who served in Operation Enduring Freedom or Operation Iraqi Freedom;
 Whereas the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1130) facilitated a new program for access to health insurance, mental health services, caregiver training, and respite care by family caregivers of veterans who served in Operation Enduring Freedom or Operation Iraqi Freedom;
 Whereas the adoration, loyalty, and longevity of military caregivers— (1)endures through the hardships of extended hospital stays, multiple surgeries, and lifetimes of care; and
 (2)helps create a fresh start that is hopeful even during difficult times;
 Whereas the sunflower is a flower that symbolizes adoration, loyalty, and longevity; and Whereas there is no more appropriate representation of the devotion and determination to overcome obstacles shown every day by military caregivers than the sunflower: Now, therefore, be it
	
 That Congress— (1)honors military caregivers for service and sacrifice to the United States;
 (2)encourages the people of the United States— (A)to show support to military families; and
 (B)to recognize the sacrifices endured by those families in service to the United States; and
 (3)recognizes the sunflower as the flower for military caregivers.Passed the Senate July 11, 2016.Julie E. Adams,Secretary